Citation Nr: 0404230	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1981 to August 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the VA.  This case was previously 
before the Board, and was remanded for a hearing in July 
2002, sent for additional development of the evidence in 
October 2002 and remanded again in July 2003.  The veteran 
testified at a Board hearing in August 2002.


FINDING OF FACT

The veteran lacks the mental capacity to handle disbursement 
of VA funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to service connection for his disabilities.  March and May 
2001 RO letters, the January 2001 statement of the case, and 
the August 2003 supplemental statement of the case 
collectively informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining and his responsibility in identifying 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The 

The Board notes that the United States Court of Appeals for 
Veterans Claims recently held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The initial unfavorable decision 
in this case was issued in September 2001 and some of the 
documents containing VCAA notice were issued subsequent to 
this date.  Nevertheless, as noted above, the RO provided the 
veteran with sufficient VCAA notice following the enactment 
of the VCAA.  Furthermore, the veteran responded to the VCAA 
letter by stating that he had no additional evidence to 
provide in support of his claim.  As the veteran was provided 
sufficient notice of the VCAA and responded to the claim by 
noting that he had no additional evidence and information in 
support of his claim, the Board finds the veteran has not 
been prejudiced for receiving the VCAA letter subsequent to 
the initial unfavorable decision.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, and VA medical records.  As the record reflects that 
the veteran has been afforded multiple VA medical 
examinations with medical opinions, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, by way of 
correspondence dated September 2003, the veteran has 
indicated that he knows of no additional pertinent evidence 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Given the notifications furnished to the veteran and the 
various items of medical evidence developed to assist him 
with his claim, the Board finds that any perceived technical 
VCAA deficiencies would fall within the parameters of 
harmless error.  38 U.S.C.A. § 7261(b). 

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§  3.353(d), 3.102.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c).  Determinations as 
to incompetence should be based on all the evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetence.  Id.  
Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. § 
3.353.

The evidence of record shows that the veteran underwent a VA 
examination in April 2001.  The veteran was extremely 
disheveled and his hygiene was very poor.  He was pleasant 
and cooperative during the interview, but was inattentive and 
easily distracted.  A rapport was not easily established with 
the veteran and his attitude was suspicious and indifferent.  
His facial expression was anxious and worried and his speech 
was slow, soft and monotone.  The examiner noted evidence of 
psychomotor retardation with no motor anomalies.  His affect 
was flat and ambivalent during the interview and he reported 
his mood to be level.
The examiner noted that the veteran's concentration was poor, 
he was circumstantial and he evidenced crying associations 
and blocking.  The veteran was very autistic and absorbed in 
his own world and he had delusions of persecution and 
reference.  The veteran denied suicidal or homicidal 
ideations and hallucinations.  The veteran was alert during 
the interview and was alerted to orientation to person, 
place, time and situation.  His memory was intact.  He was 
able to perform several counting exercises, but his fund of 
information was generally poor and his judgment and insight 
were generally fair.

The examiner felt that the veteran suffered from a severe 
mental disorder that appeared to have worsened over time and 
that he should be considered totally disabled and unable to 
work.  The examiner observed that the veteran appeared to be 
barely able to care for his own basic needs and that his 
basic understanding of finances was poor enough that someone 
should be assigned to take care of the veteran's finances.

By rating decision in May 2001, the veteran's rating for 
service-connected paranoid schizophrenia was increased to 100 
percent, and a finding of incompetency was proposed.  The 
veteran was notified of the proposed finding and afforded a 
60 day period to submit evidence and request a personal 
hearing.  By rating decision in September 2001, the RO 
entered a formal determination that the veteran was 
incompetent to handle disbursement of funds. 

The veteran subsequently submitted a copy of a report of 
physical examination conducted in July of 2000, apparently in 
connection with a recertification of a driver's permit.  This 
report documented physical findings and did not contain any 
information pertinent to the veteran's mental competency.  

The veteran testified at a Board hearing in August 2002 that 
he felt he was capable of handling his own finances and that 
he handled his own checking account and he paid his own phone 
bill and that he paid for things mostly in cash.  He stated 
that he had bought a car and had no problems with paying 
bills. 

VA records from Nashville show that the veteran was 
hospitalized in October and November 2002 due to auditory and 
visual hallucinations, paranoid ideations, agitation, 
irritability, thought insertion, depressed mood and changes 
in affect.  VA records from Nashville show that he was 
hospitalized again in April and May 2003 for worsening 
symptoms including not bathing, hypersomnic with disheveled 
appearance and psychotic regression.

A field examination report from December 2002 showed that the 
veteran was fully oriented, communicated well, responded to 
question in simple answers, was very shy and withdrawn and 
seemed to be leery of the examiner.  The examiner reported 
that the veteran appeared to have a good comprehension of 
income and had no apparent problems in handling his funds.

The veteran underwent a VA examination in May 2003.  The 
examiner noted that the veteran had been hospitalized several 
times in the past two to three years for catatonic type 
schizophrenia with delusional thinking, withdrawal, lack of 
minimal care for himself, including hygiene, and predominant 
negative signs of schizophrenia.  The veteran did not know 
why he was being examined and repeatedly asked the examiner 
if he was going to be readmitted to the hospital.  He did not 
know what medications he was on and had some loose 
medications in his pocket.  He stated that his mother was in 
a nursing home and his father had recently been hospitalized, 
but he did not know why.  He denied hearing voices.  He 
reported mainly sitting around and watching television and 
that his aunt and uncle looked after him daily since he was 
left alone in the house.  When asked what he would do with 
his money if he were given control of it, he said he would 
buy a stereo.  He stated he had no interaction with his 
neighbors.  The veteran's aunt and uncle who brought him to 
the appointment were interviewed separately and stated that 
the veteran was afraid to be home alone and did not answer 
the phone and that he spent most of his day in bed.  Recently 
when the uncle visited, the veteran told him that he had been 
beaten and cut up and that the pieces of him had been 
reassembled.

The examiner noted that the veteran appeared unkempt and 
disheveled with very poor hygiene.  He answered minimally and 
seemed fearful that he would be readmitted and unaware of why 
he was at the examination.  Although the veteran denied 
auditory hallucinations, he appeared to be attending to them.  
The veteran denied suicidal or homicidal thoughts and denied 
sleep difficulties or problems with temper.

The examiner noted that the veteran had been declared 
incompetent to handle VA compensation because of his thought 
disorder and his schizophrenia and that he continued to 
demonstrate extremely poor judgment and understanding.  The 
examiner stated that, given the state of health of the 
veteran's father, it was felt that a conservator for the 
veteran's funds outside of the family should be appointed as 
the patient continues to be incompetent to handle VA funds.

The Board first finds that proper administrative procedures 
were followed in proposing the finding of incompetency and 
furnishing the veteran proper notice and affording an 
opportunity to submit evidence and request a hearing.  

Turning to consideration of the underlying question, the 
Board finds that the veteran testimony offered by the veteran 
at the August 2002 Board hearing was credible.  The veteran's 
testimony is supported by the report of the December 2002 
field examination supports the veteran's testimony that he 
pays rent, has bought an automobile and has bank accounts.  
With regard to the veteran's testimony, the Board fully 
understands and acknowledges the veteran's sincere belief 
that he is competent to handle his own VA funds.

However, it is clear from the regulatory provisions of 38 
C.F.R. § 3.353 that the Board must also give consideration to 
medical evidence.  In the present case, two VA examiners are 
clearly of the opinion that the veteran's best interests 
would not be served by his handling of his VA funds.  The 
examiners had the veteran's claims file available for review 
and conducted comprehensive examination of the veteran.  To 
the extent that the question of competency is medical in 
nature, competence evidence must be furnished by trained 
medical examiners.  See generally Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Both the April 2001 and May 2003 
examiners were of the opinion that the veteran is suffering 
from severe schizophrenia and is not competent to manage his 
own funds.  These reports noted that the veteran demonstrates 
poor judgment and understanding and that the veteran appeared 
to be barely able to care for his own basic needs and that 
his basic understanding of finances is poor enough that 
someone should be assigned to take care of the veteran's 
finances.  These medical assessments are consistent with the 
veteran's current disability rating of 100% for his 
schizophrenia and are further supported by the evidence of 
hospitalizations over the past several years.  

While the Board appreciates the veteran's sincere belief that 
he is able to handle his VA funds, the Board finds the 
medical opinions of record to be persuasive.  The Board 
therefore concludes that the evidence is against a finding 
that the veteran is competent for VA disbursement purposes.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



